Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the specification lists Fig. 5 while no Fig. 5 exists in the drawings.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: punch portion of claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 7 that “a height of the package body is lower than a height of the push portion” is led to be indefinite.  It is unclear if the respective heights are 
Claim 8 recites the limitation "the punch portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is led to be indefinite as it is unclear if “the punch portion” of line 3 is a newly recited structure or refers to “a push portion” of claim 7 from which claim 8 depends.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as the latter, however further clarification and correction is required.170
The limitation of claim 8 of “a flat surface” is led to be indefinite as it is unclear if this is a newly recited structure or refers to “a surface” of claim 7 from which claim 8 depends.  The limitation will be interpreted as the latter and such that “a flat surface of the package body perpendicular” read “the surface of the package body which is flat and perpendicular”.  Further clarification and correction are required.  As the push portion protrudes outward from the package body on a surface of the package body without the outlet and the punch portion is surrounded by a flat surface, it appears that these surfaces are directed to the same structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bidamant (WO 2018215530).
Claim 7:  Bidamant discloses a second element 2 and membrane 22, together reading on the individual package, that contains a second fluid 21 (liquid), the second element 2 and membrane 22 (individual package) comprising: a package body having a columnar shape with an internal space; an outlet in a middle of a bottom surface of the package body; a flexible wall 24 (push portion) protruding outward from the package body on a surface of the package body without the outlet, the flexible wall 24 (push portion) comprising a flexible material to protrude reversely; and a membrane 22 (lid) sealing the outlet, wherein, along a central axis of the columnar shape, a height of the package body is lower than a height of the flexible wall 24 (push portion) (see annotated partial fig. 2 below).

    PNG
    media_image1.png
    274
    409
    media_image1.png
    Greyscale

Claim 8:  Bidamant discloses wherein: the flexible wall 24 (push portion) is surrounded by a flat surface of the package body perpendicular to the central axis of the columnar shape (see annotated fig. 2 above).

Response to Arguments
The drawing objections in paragraph 4 of office action dated 27 August 2021 are withdrawn in light of the amended disclosure filed 9 November 2021.
Applicant’s arguments with respect to claim(s) 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the push portion being capable of protruding reversely to directly break the film at the outlet with a compressive force applied to the push portion being efficiently and ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736